JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 31, 2009, be affirmed. Appellant challenges the actions or inaction of various Superior Court judges, who enjoy absolute immunity, see Atherton v. District of Columbia Office of the Mayor, 567 F.3d 672, 682 (D.C.Cir. 2009), and whose decisions the district court lacks jurisdiction to review, see In re: Richardson, 83 F.3d 1513, 1515 (D.C.Cir.1996). To the extent appellant challenges the actions of others, his claims are similarly without merit.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.